NORMAN M. CLAPP, Secretary, Department of Transportation
Under sec. 341.34, Stats. (1969), the Division of Motor Vehicles is required to compute the amount of the net registration and title fees derived from vehicles customarily kept in each town, village and city, and certify such amounts for each such municipality to the Highway Commission in order that such Commission can compute the privilege highway tax allotment as provided in sec. 86.35 (1), Stats. (1969). Whenever, through a mistake in computation, a municipality has received credit for an incorrect portion of such fees, the Division of Motor Vehicles is required to certify this information to the Highway Commission. The error must be found, or a complaint received within the three years after the close of the fiscal year to which the error applies. Under sec. 86.35, Stats. (1969), the Highway Commission is required to allot a privilege highway tax, which is a portion of such fees to each municipality, based upon the information furnished by the Division of Motor Vehicles. Where mistakes are found in the allotment made for a certain fiscal year, these are corrected by adjusting the allotment for a subsequent year. The Highway Commission is required to determine the respective amounts of overpayment to one municipality and corresponding underpayment to another municipality, and effect an adjustment thereof by deducting the amount of the overpayment from the next succeeding normal allotment to the municipality which received the overpayment, and by adding the amount of the underpayment to the next normal allotment to the municipality entitled thereto. Thus, a mistake in one year's allotment is corrected only by adjusting a succeeding year's allotment. If there were no allotments in succeeding years, there would be no way to correct past mistakes.
Chapter 125, Laws of 1971, has effected a substantial change in the method by which these distributions are to be computed. Section 341.34, Stats., was repealed and recreated to read:
"341.34  CERTIFICATION OF NET REGISTRATION AND TITLE FEES. Annually beginning October 1, 1972, the department shall certify to the highway commission the total net *Page 201 
registration and title fees derived from vehicles registered in the state for the fiscal year ending the previous June 30 in the manner required for the computation of the highway tax distribution provided in s. 86.35. Net registration and title fees derived from vehicles registered in the state prior to July 1, 1971, shall be certified pursuant to s. 341.34 (1), 1969 stats."
Thus as to fees collected on and after July 1, 1971, the new law will apply. This new law makes no provisions for correction of mistakes in previous year's allotments. However the old law will continue to apply to the initial certification of fees collected prior to that date.
Section 86.35 (1), Stats., was renumbered and amended to read:
"86.35 DISTRIBUTION OF PRIVILEGE HIGHWAY TAX. From the appropriation made by s. 20.395 (2) [(wb)]* (wc), the highway commission shall [allot]* pay annually [on December 15]* beginningOctober 15, 1972, to [each town, village and city]*, the statetreasurer a privilege highway tax in [an]* the amount [as herein]*
set forth [in lieu of the general property tax assessed prior to 1931on motor vehicles. Each town, village and city shall receive an]*
in this section. Such amount shall be entered in the municipaland county shared tax account and distributed under subch. I ofch. 70. Such amount shall be equal to 11% of the net registration and title fees derived from vehicles [customarily kept in suchtown, village or city in the fiscal year ended the previous June30 and]* registered under s. 341.25 (1) (c), (d) or (e) and 20% of the net registration and title fees derived from all other vehicles registered under ch. 341  [(,]* excluding fees collected from nonresidents pursuant to reciprocity agreements[), but in nocase shall the amount allotted be less than the approximateamount collected by such town, village or city from the propertytax on motor vehicles levied in the year 1930 as computed underch. 22 laws of 1931. Allotments]*. Distributions made pursuant to this section shall be based on the net registration and title fees certified annually by the division of motor vehicles pursuant to s. 341.34." *Page 202 
Section 86.35 (2) and (3), Stats., was repealed. Under the new law, the amount of the fees will be certified by the Division of Motor Vehicles to the Highway Commission which will, in turn, pay annually, beginning October 15, 1972, to the State Treasurer, a privilege highway tax in the amount set forth in sec. 85.35, Stats. Such amount will be entered in the municipal and county shared tax account and distributed under subch. I of ch. 79, Stats. These new statutes contain no provision for correcting mistakes in allotments for prior years by debiting or crediting allotments for succeeding years.
Also, sec. 20.395 (2) (wd), Stats., was amended to read:
"20.395 (2) (wd) Aids to localities, motor vehicle fees. Forty cents of each fee under ss. 341.25 (1) (a) and (2) (intro.) and341.26 (3) (a) and (g), to be [allotted to the city, village ortown in which the vehicle was customarily kept in the fiscal yearending the previous June 30. In cities of the 1st class the cityshall apportion its allotment according to the formula under s.86.35 (3)]* entered in the municipal and county shared tax accountand distributed under subh. [sic] I of ch. 79. Section 20.395 (2)(wd), 1969 stats., shall be applicable in distributing such feesreceived prior to January 1, 1972."
* [EDITORS' NOTE:  THE TEXT CONTAINED WITHIN THE BRACKETS WAS STRICKEN THROUGH IN THE ORIGINAL TEXT.]
Under this statute, forty cents of the registration fees collected will be entered in the municipal and county shared tax account, and will be distributed under subch. I of ch. 79, Stats. However, the old law will be applicable in distributing fees received prior to January 1, 1972.
In this context, your question is whether municipalities still have three years to file claims for adjustments through and including revenue allocations recorded in fiscal year 1970-1971. It is my opinion that they do not. The provisions of secs. 341.34 and 86.35, Stats., providing for receiving complaints of mistakes or correcting mistakes over a three-year period, have been repealed. Thus, there is no longer any statutory authority for correcting mistakes. The fact that the legislature did not continue this method of correcting mistakes demonstrates legislative intent to eliminate such method. Also, under the old law, payments were made each year by the Highway Commission directly to the municipalities. If a municipality was overpaid one year, this *Page 203 
amount would be deducted from its next year's payment. This is not possible under the new law because payments are not made by the Highway Commission directly to the municipalities. Thus, an overpayment of last year cannot be deducted from the payment for this year because the Highway Commission is not making a payment directly to the municipality this year. There is nothing to deduct the overpayment from.
Under the new law, the Division of Motor Vehicles certifies to the Highway Commission the total net registration and title fees. The Highway Commission pays a portion of this amount to the State Treasurer, who enters this in the shared tax account. This is then distributed to the municipalities as provided in new secs.79.01 through 79.07, Stats., created by sec 418, ch. 125, Laws of 1971. There is no provision for correcting last year's mistakes by adding to or subtracting from this year's payment. New sec. 341.34, Stats., does provide that fees paid prior to July 1, 1971, shall be certified pursuant to the old statute. Mistakes made in prior years could be corrected by adding or subtracting from the amounts certified for the year ending July 1, 1971. However, the statutes provide no method for correcting mistakes after that time. Also, new sec. 20.395 (2) (wd), Stats., provides that the old law shall be applicable in distributing the forty cents of the registration fee received prior to January 1. 1972. However, this old law contains no provisions relating to correcting mistakes.
My answer to your first question is that, under the new law, municipalities do not have three years to file claims for adjustments, and you no longer are authorized to make such adjustments. This make it unnecessary for me to answer your last two questions.
RWW:AOH